                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

JAMES R. IRWIN,                               )
                                              )
                       Petitioner,            )
                                              )
v.                                            )      Case No. CIV-19-550-PRW
                                              )
BLAINE NELSON, Warden,                        )
                                              )
                       Respondent.            )

                                              ORDER

       On June 25, 2019, United States Magistrate Judge Shon Erwin issued a Report and

Recommendation in this action. The Magistrate Judge recommended that Petitioner’s motion for

leave to proceed in forma pauperis (Dkt. 2) be denied and the action be dismissed without

prejudice unless Petitioner paid the full filing fee within twenty days of any order adopting this

Report and Recommendation. Petitioner was advised of his right to object to the Report and

Recommendation by July 12, 2019. A review of the file reveals that while Petitioner has filed no

objection, he paid the filing fee on July 9, 2019.

       Accordingly, upon de novo review, the Court:

       (1)     ADOPTS the Report and Recommendation (Dkt. 8) issued by the Magistrate Judge
               on June 25, 2019;

       (2)     DENIES Petitioner’s motion to proceed in forma pauperis; and

       (3)     RECOMMITS this action to the Magistrate Judge for further proceedings.

       IT IS SO ORDERED this 15th day of July, 2019.
